In an action to recover damages for personal injuries, etc., defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, entered June 14, 1965, as was in favor of plaintiff Jean Dunham upon a jury verdict for $22,500. Judgment insofar as appealed from and insofar as it is in favor of the plaintiff Jean Dunham, reversed, on the facts; action severed as to said plaintiff and a new trial granted as between her and appellants, with costs to abide the event, unless within 30 days after entry of the order hereon, said plaintiff shall serve and file a written stipulation consenting to reduce from $22,500 to $12,500 the amount of the verdict in her favor and to modification of the judgment accordingly, in which event the judgment, as so reduced and modified and insofar as it is in her favor, is affirmed, without costs. In our opinion, the verdict in favor of the plaintiff Jean Dunham was excessive to the extent indicated. Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.